DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-13 of U.S. Patent No. 11,063,409 Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gas arrester for a data line system, the gas arrester comprising: a discharge electrode; a plurality of individual electrodes configured to connect data lines; and a common gas discharge region formed between the individual electrodes and the discharge electrode, wherein the gas arrester is configured to reduce voltage differences between lines or line pairs of the data line system with more than 2 lines.
USPN 11,063,409
US application 17/339388
claims
claims
1, 10
1
1
2
2
3
3
4
1
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
12
13
13
14





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 9-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman (USPN 2017/0288371) in view of Squillante (USPN 2010/0005320).
Regarding claims 1, 11-13, 15, Rozman discloses a method and a gas arrester for a telecommunication system (see figures 4-7, 26-28, 38-44), the gas arrester comprising: a discharge electrode (an electrode 134 of GDT arrester in figures 7);
a plurality of individual electrodes (a plurality of electrodes E1-E14 shown in figure 14)  configured; and
a common gas discharge region (a spark gap region G formed between the electrodes  and the discharge electrode,  see figure 7) formed between the individual electrodes and the discharge electrode.
Rozman does not explicitly disclose the individual electrodes connected data lines as claimed.
Aquillante discloses a surge protection for data lines (see figures 3, 14) comprises 
a plurality of individual electrodes (individual electrodes of GDT 44) configured to connect data lines (32); wherein the gas arrester is configured to reduce voltage differences between lines or line pairs of the data line system with more than 2 lines (e.g. see par 0037-0038), wherein the gas arrester is configured to protect Ethernet ports (60) against over-voltage.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the GDT of Rozman to incorporate a GDT as disclosed by Lace in order to protect data lines from a surge voltage event.
Regarding claim 2, Rozman discloses comprising a ceramic body (a ceramic body includes 110, 112, see par. 0079) configured to electrically isolate the individual electrodes (by isolation 116), wherein the individual electrodes are introduced at least partially into the ceramic body (see figure 6).
Regarding claim 3, Rozman discloses wherein the discharge electrode is bonded in a gas-tight manner to the ceramic body (by a seals 137, 138, see figure 3, see par. 0080), and wherein the ceramic body is arranged at least partially between the discharge electrode (134) and the individual electrodes (E1-4E14) for electric isolation of the discharge electrode and the individual electrodes (see figure 3).
Regarding claims 9, 10, Rozman discloses wherein the ceramic body (110, 112), the individual electrodes (E1-E14) or both the ceramic body and the individual electrodes are of rectangular form (the individual electrodes are rectangular, see figure 5).
wherein the ceramic body, the individual electrodes or both the ceramic body and the individual electrodes are of cylindrical form (the body 110 is cylindrical form, see 3).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836